Case 2:18-cv-02736-ADS-SIL Document 19 Filed 07/26/19 Page 1 of 9 PageID #: 111

                                                                                  FILED
                                                                                  CLERK
UNITED STATES DISTRICT COURT                                               3:11 pm, Jul 26, 2019
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------X                     U.S. DISTRICT COURT
MONTE          ROSENZWEIG               AND        GOLD                  EASTERN DISTRICT OF NEW YORK
STANDARD AGENCY, INC., on behalf of                                           LONG ISLAND OFFICE
plaintiffs and the class members described MEMORANDUM OF
below,                                                     DECISION & ORDER
                                                           18-cv-2736 (ADS)(SIL)
                           Plaintiffs,

                 -against-

RO GALLERY IMAGE MAKERS, INC., doing
business as ROGALLERY.COM and JOHN
DOES 1–10,

                           Defendants.
---------------------------------------------------------X

APPEARANCES:

Edelman, Combs, Latturner & Goodwin, LLC
Attorneys for Plaintiffs
20 S. Clark Street, Suite 1500
Chicago, IL 60603
       By:     Tiffany N. Hardy, Esq., of counsel.

Adam J. Fishbein
Attorney for Plaintiffs
735 Central Avenue
Woodmere, NY 11598
       By:     Adam J. Fishbein, Esq.

Kevin Peter Connolly, Esq.
Co-Counsel for Defendant Ro Gallery Image Makers, Inc.
401 Franklin Avenue, Suite 102B
Garden City, NY 11530
       By:    Kevin Peter Connolly, Esq.

Altman & Company P.C.
Co-Counsel for Defendant Ro Gallery Image Makers, Inc.
12 Gay Road, P.O. Box 781
East Hampton, NY 11937
       By:   Steven Altman, Esq., of counsel.




                                                                                                1
Case 2:18-cv-02736-ADS-SIL Document 19 Filed 07/26/19 Page 2 of 9 PageID #: 112




SPATT, District Judge:

       On May 8, 2018, Plaintiffs Monte Rosenzweig and Gold Standard Agency, Inc.—of

which Rosenzweig is the principal owner and officer—brought this putative class action against

Defendant Ro Gallery Image Makers, Inc. (“Ro Gallery”) and ten unknown individuals. The

Plaintiffs alleged that Ro Galley sent an unsolicited advertisement to a telephone facsimile

(“fax”) machine, in violation of the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C.

§ 227 et seq.; and § 396-aa of the New York General Business Law (“GBL”).

       Presently before the Court is a motion by Ro Gallery to dismiss the Complaint for failure

to state a claim under Federal Rule of Civil Procedure (“FED. R. CIV. P.”) 12(b)(6), or,

alternatively, upon the dismissal of the TCPA claim for failure to state a claim, to dismiss the

GBL claim under FED. R. CIV. P. 12(b)(1), for lack of subject matter jurisdiction. For the

reasons that follow, the motion to dismiss is granted in part and denied in part.

I.     BACKGROUND

       The Plaintiffs brought this TCPA and GBL action, alleging the following. They received

an unsolicited fax advertisement. ECF 18-cv-2736 doc. 1 (“Compl.”) at 2–3. The fax—annexed

to the Complaint—provided Ro Gallery’s phone number, street address, and email address. ECF

18-cv-2736 doc. 1-1. The fax also: (a) advertised Ro Gallery’s products and services (artwork

sales); (b) contained a website registered to and used by Ro Gallery; (c) benefitted Ro Gallery

economically; and (d) lacked an opt-out notice pursuant to § 227. Id.; Compl. at 2–3. Ro

Gallery sent the fax as part of a “mass broadcasting” of faxes. Compl. at 3. It had sent similar

unsolicited fax advertisements to at least 40 other New York residents, and discovery could

reveal the transmission of additional faxes. Id. at 2–3.




                                                                                              2
Case 2:18-cv-02736-ADS-SIL Document 19 Filed 07/26/19 Page 3 of 9 PageID #: 113



         As to the John Doe Defendants, the Plaintiffs alleged that they were “natural or artificial

persons that were involved in the sending of the [fax] advertisements.” Id. at 2. The Plaintiffs

did not further identify the John Doe Defendants, and no Defendant other than Ro Gallery

appears in this action. In addition, the Plaintiffs did not describe the nature of Gold Standard

Agency’s business, specifically, the relevance of an art dealership to the business.

         The Plaintiffs brought claims under § 227(b)(1)(C) of the TCPA, and § 396-aa of the

GBL. Id. at 3–7. They made no separate allegations as to the GBL § 396-aa claim, and they

only argued that Ro Galley violated the statute “by sending unsolicited fax advertising to

plaintiffs and others.” Id. at 7.

         Ro Gallery now moves to dismiss the Complaint under Rules 12(b)(1) and (b)(6). ECF

18-cv-2736, doc. 9. It alleges in the motion and in an attached affidavit that it did not send the

fax. Id.; ECF 18-cv-2736, docs. 9-1 at 6–10, 9-2. The Plaintiffs oppose the motion to dismiss,

and argue that this Court should not consider the factual allegations about not sending the fax.

ECF 18-cv-2736, doc. 12. Ro Gallery replied. ECF 18-cv-2736, doc. 13.

II.      DISCUSSION

      A. Legal Standards

         Under FED. R. CIV. P. 8, a complaint must contain “a short and plain statement of the

claim showing that the pleader is entitled to relief.” FED. R. CIV. P. 8(a)(2). Rule 12(b)(6)

provides that dismissal is appropriate if the complaint “fail[s] to state a claim upon which relief

can be granted.” “To survive a motion to dismiss, the complaint must plead ‘enough facts to

state a claim to relief that is plausible on its face,’ Bell Atl. Corp. v. Towmbly, 550 U.S. 544, 570,

127 S. Ct. 1955, 167 L.Ed. 2d 929 (2007), and ‘allow[] the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged,’ Ashcroft v. Iqbal, 556 U.S. 662,




                                                                                                    3
Case 2:18-cv-02736-ADS-SIL Document 19 Filed 07/26/19 Page 4 of 9 PageID #: 114



678, 129 S. Ct. 1937, 173 L.Ed. 2d 868 (2009).” Otis-Wisher v. Medtronic, Inc., 616 F. App’x

433, 434 (2d Cir. 2015) (Summary Order).

       Although the Court must accept all allegations in the Complaint as true, this tenet is

“inapplicable to legal conclusions.”      Iqbal, 556 U.S. at 678, 129 S. Ct. at 1949.        Thus,

“[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”      Id. (citation omitted).      Ultimately, the Court’s plausibility

determination is a “context-specific task that requires the reviewing court to draw on its judicial

experience and common sense.” Id. at 679, 1950.

   B. Materials Permitted for Review

       In considering a Rule 12(b)(6) motion, the Court must accept the factual allegations set

forth in the complaint as true and draw all reasonable inferences in favor of the Plaintiff. See,

e.g., Trs. of Upstate N.Y. Eng’rs Pension Fund v. Ivy Asset Mgmt., 843 F.3d 561, 566 (2d Cir.

2016). While a Court is generally prohibited from considering “materials outside the four

corners of the complaint,” Halebian v. Berv, 644 F.3d 122, 130 n.7 (2d Cir. 2011), “federal

courts have complete discretion to determine whether or not to accept the submission of any

material beyond the pleadings offered in conjunction with a Rule 12(b)(6) motion,” Giugliano v.

FS2 Capital Partners, LLC, No. 14-cv-7240, 2015 WL 5124796, at *7 (E.D.N.Y. Sept. 1, 2015)

(Spatt, J.) (internal citation and quotation marks omitted).

       The Court may consider:

       (1) facts alleged in the complaint and documents attached to it or incorporated in
       it by reference, (2) documents “integral” to the complaint and relied upon in it,
       even if not attached or incorporated by reference, (3) documents or information
       contained in [the] defendant’s motion papers if plaintiff has knowledge or
       possession of the material and relied on it in framing the complaint, (4) public
       disclosure documents required by law to be, and that have been, filed with the
       Securities and Exchange Commission, and (5) facts of which judicial notice may
       properly be taken under Rule 201 of the Federal Rules of Evidence.



                                                                                                 4
Case 2:18-cv-02736-ADS-SIL Document 19 Filed 07/26/19 Page 5 of 9 PageID #: 115




Envtl. Servs. v. Recycle Green Servs., 7 F. Supp. 3d 260, 270 (E.D.N.Y. 2014) (Spatt, J.)

(quoting In re Merrill Lynch & Co., 273 F. Supp. 2d 351, 356–57 (S.D.N.Y. 2003), aff’d in part

and vacated in part on other grounds sub nom. Dabit v. Merrill Lynch, Pierce, Fenner & Smith,

Inc., 395 F.3d 25 (2d Cir. 2005), vacated on other grounds, 547 U.S. 71, 126 S. Ct. 1503, 164

L.Ed.2d 179 (2006); accord Healthnow New York, Inc. v. Catholic Health Sys., Inc., No. 14-cv-

986S, 2015 WL 5673123 at *2 (W.D.N.Y. Sept. 25, 2015); Oberstein v. SunPower Corp., No.

07-cv-1155, 2010 WL 1705868, at *3 (E.D.N.Y. Apr. 28, 2010).

       There are two items for this Court’s consideration: the fax at issue, which was attached to

the Complaint, and the allegations that Ro Gallery did not send the fax, made in the motion to

dismiss and in an attached affidavit. After reviewing the Complaint in conjunction with the

attached fax, the Court finds first, that the Plaintiffs both relied on the fax in drafting the

Complaint and incorporated it by reference. The Plaintiffs thus “‘relie[d] heavily upon [the

fax’s] terms and effect,’ thereby rendering the document ‘integral’ to the complaint.” DiFolco v.

MSNBC Cable L.L.C., 622 F.3d 104, 111 (2d Cir. 2010); see Rechler v. United Van Lines LLC,

2018 WL 6173440 at *3 (E.D.N.Y. Nov. 26, 2018) (Spatt, J.); Johnson v. Levy 812 F.Supp.2d

167, 177 (E.D.N.Y. 2011) (Spatt, J.) (considering letters because “they were incorporated by

reference and [were] integral to the complaint”).

       Second, the Court will not consider the allegations raised in the motion to dismiss and in

the attached affidavit. The Plaintiffs lacked knowledge of the allegations that Ro Gallery did not

send the fax, because Ro Gallery did not make those allegations until it filed the motion to

dismiss. See Glob. Network Commc’ns, Inc. v. City of New York, 458 F.3d 150, 156 (2d Cir.

2006) (noting that “a necessary prerequisite for” finding materials integral to the pleading “is that

the ‘plaintiff[] rel[y] on the terms and effect of [the] document in drafting the complaint . . .;



                                                                                                   5
Case 2:18-cv-02736-ADS-SIL Document 19 Filed 07/26/19 Page 6 of 9 PageID #: 116



mere notice or possession is not enough’” (emphasis in original) (quoting Chambers v. Time

Warner, Inc., 282 F.3d 147, 153 (2d Cir. 2012))); Aiola v. Malverne Union Free Sch. Dist., 115

F. Supp. 3d 321, 342 (E.D.N.Y. 2015) (Spatt, J.) (observing that the plaintiff could not have

relied on, or had knowledge of, a hearing report issued after the filing of the complaint).

       In addition to the Plaintiffs lacking knowledge of the allegations, the allegations were not

integral to the Complaint. In the Complaint, the Plaintiffs did not allege that Ro Gallery had not

sent the fax; they pleaded the opposite.        See E. Materials Corp. v. Mitsubishi Plastics

Composites Am., Inc., 2017 WL 4162309 (E.D.N.Y. Sept. 19, 2017) (Spatt, J.) (declining to

consider terms and conditions to a contract where the plaintiffs “allege[d] no facts in the

complaint that indicate that they agreed to the Terms and Conditions; they dispute[d] that the

Terms and Conditions formed a basis for the contract-at-issue”). Accordingly, the Court will not

consider those allegations.

   C. The Sufficiency of the Plaintiffs’ Claims

           a. TCPA

       The TCPA was passed primarily because “[m]any consumers [were] outraged over the

proliferation of intrusive, nuisance [telemarketing] calls to their homes.” Mims v. Arrow Fin.

Servs., LLC, 565 U.S. 368, 372, 132 S. Ct. 740, 745, 181 L.Ed.2d 881 (2012) (second alteration

added); see Jackson v. Caribbean Cruise Line, Inc., 88 F. Supp. 3d 129, 134 (E.D.N.Y. 2015)

(Spatt, J.). Under the TCPA, an unsolicited advertisement includes “any material advertising the

commercial availability or quality of any property, goods, or services which is transmitted to any

person without that person’s prior express invitation or permission.” 47 U.S.C. § 227(a)(5).

       The Plaintiffs bring a claim under § 227(b)(1)(C), Compl. at 3, which makes it unlawful

for any person:




                                                                                                 6
Case 2:18-cv-02736-ADS-SIL Document 19 Filed 07/26/19 Page 7 of 9 PageID #: 117



       to use any telephone facsimile machine, computer, or other device to send, to a
       telephone facsimile machine, an unsolicited advertisement, unless (i) the
       unsolicited advertisement is from a sender with an established business
       relationship with the recipient; (ii) the sender obtained the number of the
       telephone facsimile machine through (I) the voluntary communication of such
       number, within the context of such established business relationship, from the
       recipient of the unsolicited advertisement, or (II) a directory, advertisement, or
       site on the Internet to which the recipient voluntarily agreed to make available its
       facsimile number for public distribution, except that this clause shall not apply in
       the case of an unsolicited advertisement that is sent based on an established
       business relationship with the recipient that was in existence before July 9, 2005,
       if the sender possessed the facsimile machine number of the recipient before July
       9, 2005; and (iii) the unsolicited advertisement contains a notice meeting the
       requirements under paragraph (2)(D).

47 U.S.C. § 227(b)(1)(C) (hyphens omitted).

       In their motion to dismiss, Ro Gallery argues that, as to Rule 12(b)(6), the Plaintiffs

failed to state a TCPA claim because the Complaint did not allege that Ro Gallery itself sent the

fax, and the Plaintiffs had failed to allege that an agent of Ro Gallery had sent the fax; thus, the

Plaintiffs did not make an allegation of either direct or vicarious liability. ECF 18-cv-2736, doc.

9-1 at 6–10. As to Rule 12(b)(1), it argues that, upon dismissing the TCPA claim, there will be

no subject matter jurisdiction to hear the GBL claim, because there will be no remaining federal

questions; the parties lack diversity; and the Court should not exercise supplemental jurisdiction.

Id. at 11–12. The Court disagrees.

       Here, the Complaint, along with the attached fax, adequately pleads that the Plaintiffs

received an unsolicited fax advertisement because it claims that the Plaintiffs received a fax

promoting Ro Gallery’s goods and services. The fax itself promotes Ro Gallery’s products. It

invites buyers to purchase individual pieces of artwork. It provides the company’s contact

information. Ro Gallery does not dispute that the fax promotes its product or provides such

information. Further, of importance, the Complaint alleges that Ro Gallery sent the fax, despite

Ro Gallery’s arguments that the Plaintiffs failed to make such an allegation.



                                                                                                  7
Case 2:18-cv-02736-ADS-SIL Document 19 Filed 07/26/19 Page 8 of 9 PageID #: 118



       As to Ro Gallery’s argument concerning agency, it correctly notes that the Plaintiffs did

not allege that an agent sent the fax on Ro Gallery’s behalf. While a party may demonstrate

vicarious liability under the TCPA, see Evensen v. Northeastern Asset Recovery, Inc., 2017 WL

2804937 at *3 (E.D.N.Y. June 27, 2017) (Spatt, J.), the Plaintiffs have sufficiently stated a claim

for Ro Gallery’s direct liability under the TCPA. Thus, the Rule 12(b)(6) motion is denied as to

the TCPA claim. See, e.g., Jenkins v. Nat’l Grid USA, 2017 WL 1208445 at *11 (E.D.N.Y. Mar.

31, 2017); Bais Yaakov of Spring Valley v. Alloy, Inc., 936 F. Supp. 2d 272, 288 (S.D.N.Y. 2013)

Further, because the Plaintiffs sufficiently state a claim under the TCPA, the Court also denies

the request to dismiss the action under Rule 12(b)(1).

           b. GBL

       Section 396-aa of the GBL serves as a parallel statute to the TCPA. Gottleib v. Carnival

Corp., 436 F.3d 335, 337 (2d Cir. 2006); Ziegler v. Allied Commercial Roofing, Inc., 2014 WL

4437316 at *2 (E.D.N.Y. Sept. 9, 2014) (“New York’s GBL largely tracks the TCPA”). Under

§ 396-aa, a party may not send unsolicited fax messages “promoting goods or services for

purchase by the recipient of such messages.” N.Y. GEN. BUS. LAW § 396-aa(1).

       However, the receipt of an unsolicited fax advertisement, standing alone, does not state a

GBL claim. A party must allege in a complaint that the advertiser seeks for that party to

purchase its products. See. Alloy, 936 F. Supp. 2d at 284 (“Plaintiff does not assert that the

schools or school administrators who receive the faxes are the targets of the sponsors’

advertisements, or would be purchasing anything.”). Where there “is no question” that the fax’s

recipient was the target of the faxing party’s goods or services, a § 396-aa complaint survives a

Rule 12(b)(6) motion. See Bais Yaakov of Spring Valley v. Educ. Testing Serv., 251 F. Supp. 3d




                                                                                                 8
Case 2:18-cv-02736-ADS-SIL Document 19 Filed 07/26/19 Page 9 of 9 PageID #: 119



724, 747 (S.D.N.Y. 2017) (fax to school district promoting a “writing evaluation program as a

way to measure the progress of the school district”).

          Ro Gallery argues that the Court should dismiss the GBL claim under Rule 12(b)(6)

because the Plaintiffs did not make any separate allegations under that statute. ECF 18-cv-2736,

doc. 9-1 at 10. The Court agrees.

          Here, the Complaint makes no allegations or arguments distinct from the TCPA claim

and fails to allege that Gold Standard Agency was the target of Ro Gallery’s advertisement. The

Complaint does not describe the nature of Gold Standard Agency’s business, giving this Court

no basis to state with certainty that Ro Gallery’s fax, promoting artwork, would be of any

consequence to it. See Alloy, Inc., 936 F. Supp. 2d at 284 (“Accordingly, because the faxes do

not propose . . . a purchase of its sponsors’ products by the recipient of the faxes, they do not

violate the terms of Section 396-aa.”). Thus, the Plaintiffs fail to state a GBL § 396-aa claim.

   III.      CONCLUSION

          For the foregoing reasons, Ro Gallery’s Motion to Dismiss pursuant to Rule 12(b)(6) is

denied in part, as to the TCPA claim, and granted in part, as to the GBL claim. Because the

Plaintiffs state a claim under the TCPA, the motion is also denied in part as to the request to

dismiss the action under Rule 12(b)(1).

It is SO ORDERED.



______/s/ Arthur D. Spatt________                            ____July 26, 2019___
Arthur D. Spatt, U.S.D.J.                                    Date




                                                                                                   9
